Citation Nr: 0633261	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by: Ray Donald, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his daughters


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to December 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDING OF FACT

A bilateral shoulder disability is not shown by the medical 
evidence of record until well over thirty-five years post-
service and there is no competent opinion of record 
suggesting a nexus between bilateral shoulder condition and 
service. 


CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his service connection claim.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the veteran with a June 2004 letter 
notification, informing the veteran of what is required to 
substantiate his claim.  The notice letter informed the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letter also specifically notified 
the veteran to provide any evidence in his possession that 
pertains to the claim.  Thus, the Board finds that VA fully 
notified the veteran of what is required to substantiate the 
claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:             
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In the present case, all identified treatment records and 
medical evidence has been obtained to the extent that is 
possible.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for a bilateral shoulder 
disability.  In support of his claim, the veteran testified 
that though he had already received immunization shots, he 
received another set in-service and began to experience 
shoulder pain.  He testified that he complained of pain in 
his left shoulder while in-service.  Additionally, the 
veteran stated that he was in combat and that he fell as part 
of a training exercise, injuring his shoulder.  He testified 
that the immunizations shots caused the pain in his arms.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation. (West 2002).  However, the 
provisions of 38 U.S.C.A. § 1154(b) are only applicable in 
cases where a veteran is shown to have actually served in 
combat with the enemy.  Id.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, section 1154(b) requires that the 
veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

As previously noted, there are no service medical records 
associated with the claims folder as they appear to have been 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri in July 1973.  

A January 1980 record shows left neck pain.  A March 1980 
record shows that the veteran had recurrent pains in the left 
side of the neck and in the ridge of the left shoulder.  Upon 
examination, the left shoulder between the neck and point of 
shoulder was tender to palpation.  There was no loss of range 
of motion of head rotation.  The diagnosis was degenerative 
arthritis of the cervical spine.  Another March 1980 record 
shows an impression of arthritis.  August 1981 VA records 
show pain in the left side. 

October 1985, December 1987, and March 1988 VA treatment 
record show pain the left shoulder, neck and arm.  

A letter from the veteran's private physician states that the 
veteran was treated for right shoulder arthritis from May 
1995 to May 2001.  

An April 2000 private treatment record shows bilateral 
shoulder pain, status post falling from bed while rolling 
during sleep.  The veteran had increased pain in the left 
shoulder, left chest and left hip.  The veteran also had pain 
in the right upper thoracic area.  Records showed that his 
shoulders continued to hurt due to  osteoarthritis.  A May 
2000 treatment record shows increased shoulder pain after 
doing yard work.  

In a May 2001 private medical examination, notes indicated 
that the veteran had continued chronic left arm pain and that 
his left arm was bothering him more than the right arm. 

In a July 2001 VA examination, the veteran related a 
significant allergic reaction to an immunization shot given 
in service.  He reported that that both of his shoulders 
significantly swelled up and that he had significant muscular 
pain in both shoulders.  He stated that he has never regained 
strength in his shoulders, and experiences limitation in 
strength and endurance primarily with overhead activity which 
has persisted until this time.  He described muscle strength 
and mass loss, more in the left than right shoulder, as a 
young man.  Examination showed that the veteran had 
significant atrophy of the deltoid musculature, more on the 
left than right.  He had pain with attempts at abduction or 
flexion of the shoulders past 90-100 degrees respectively.  
Passive range of motion was more comfortable with a range of 
motion to at least 140 degrees.  Neurological evaluation was 
remarkable for 4/5 strength of the muscles in both 
extremities.  Radiographic images showed degenerative changes 
at the acromioclavicular level, but no significant changes at 
the glenohumeral level.  The impression was bilateral 
shoulder pain with probable axillary nerve injury, left more 
than right, and consequential deltoid weakness and loss of 
endurance.  

Initially the Board notes that the veteran testified that he 
was in combat.  However, the Board declines to apply the 
provisions of 38 U.S.C.A. § 1154(b).  The veteran is not 
asserting that his injury occurred while in combat, but 
rather, due to immunization shots.  Therefore, the provisions 
in section 1154(b) relating to combat do not apply in the 
present claim.

As a bilateral shoulder condition, specifically bilateral 
shoulder pain with probable axillary nerve injury, left more 
than right, and consequential deltoid weakness and loss of 
endurance, was first documented after service in 1980, the 
remaining question is whether the evidence establishes that 
this condition can be linked to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

There is no medical or X-ray evidence of a bilateral shoulder 
condition, or the residuals of any condition, until thirty-
five years post-service.  There is also no evidence of 
continuity of symptomatology.  The veteran and his daughters 
claim that he has experienced pain in his shoulders, 
specifically his left shoulder, since service.  The veteran's 
daughters testified that they were told of the immunizations 
by the veteran.  

However, the veteran does not provide evidence of any 
treatment for his condition until 1980 or decades after his 
separation from service.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  As far as the recollection of medical 
findings or a relevant diagnosis proximate to service is 
concerned, as noted above, the connection between what a 
physician said and the layman's account of what he 
purportedly said, when filtered through a "layman's 
sensibilities" is attenuated and inherently unreliable."  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Dean 
v. Brown, 8 Vet. App. 449 (1995).  Accordingly, the lay 
statements are of little if any probative value and are far 
outweighed by an absence of any relevant findings for so many 
years post service and by the fact that the veteran did not 
file a claim until recent years.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The veteran contends that his current bilateral shoulder pain 
is related to service.  However, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's and his wife's lay 
assertions, they are far outweighed by the absence of any 
relevant medical or X-ray findings for so many years post-
service.  

In summary, a bilateral shoulder condition is not shown by 
the medical evidence of record until decades post-service and 
there is no competent opinion of record that suggests a nexus 
between a current condition and service.  The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral shoulder disability.  
The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 49.  Accordingly, service connection for a 
bilateral shoulder disability is not warranted.  

 
ORDER

Service connection for a bilateral shoulder disability is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


